307 S.W.3d 617 (2010)
Angela Renee KINSER, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2009-SC-000720-KB.
Supreme Court of Kentucky.
March 18, 2010.

OPINION AND ORDER
Angela Renee Kinser, KBA Member No. 87497, withdrew from the Kentucky Bar Association by her own motion under Supreme Court Rule (SCR) 3.480(1) on October 6, 2006. At the time of her withdrawal, Kinser was a member in good standing of the KBA with no disciplinary investigations, complaints, or charges pending against her. In November 2009, Kinser applied for restoration to membership in the KBA under SCR 3.500(1).
SCR 3.500(1) provided, in pertinent part, that "[a] ny former member who has retired under Rule 3.480 ... and such status has prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the Director,... tendering a fee of $250.00, and payment of dues for the current year and all back years...."[1]
Kinser submitted her completed application for restoration form, including affidavits sworn by three KBA members in good standing, less than five years after her original withdrawal date. Kinser also tendered a check for $1,330.00, which reflects payment of the $250.00 application fee and all required membership dues. Kinser has also satisfied her continuing legal education requirements through June 30, 2010.
The Board of Governors considered the record and concluded that Kinser had satisfied all the necessary requirements to be considered for restoration. As such, the Board of Governors voted 18 to 0 to recommend approval of Kinser's application for restoration.
Based on the foregoing facts and recommendation, the Court ORDERS that Angela Renee Kinser is restored to membership in the Kentucky Bar Association and to the practice of law in the courts of the Commonwealth of Kentucky, subject to her payment of "[a]ll costs [associated with this proceeding] incurred in excess of the filing fee [,]" SCR 3.500(5), said sum having been certified by the KBA as $152.45.
All sitting. All concur.
ENTERED: March 18, 2010.
/s/ John D. Minton Jr.
    Chief Justice
NOTES
[1]  SCR 3.500 has been amended, effective January 1, 2010. See Order 2009-12, available at http://courts.ky.gov/NR/rdonlyres/D297FBF 6-2D88-44D7-BFF3-F51C391BBEBA/0/ 200912.pdf. Since Kinser filed her application for restoration before January 1, 2010, we have used the former version of SCR 3.500 in this Opinion and Order.